Citation Nr: 0816955	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-32 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of cold 
injuries.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).  A hearing was held before the 
undersigned at the RO in June 2007.

In October 2007, the Board remanded the case for examination 
of the veteran and a medical opinion.  The requested 
development was completed and the Board now proceeds with its 
review of the appeal.  


FINDINGS OF FACT

1.  The veteran does not have residuals of cold injuries 
sustained in service.  

2.  The veteran's peripheral neuropathy is not a residual of 
cold injury in service.  


CONCLUSION OF LAW

Residuals of cold injuries were not incurred in or aggravated 
by active military service and an organic disease of the 
nervous system may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
The notice as to ratings and effective dates required by the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was 
provided in November 2007.  Because the claim is being 
denied, and no rating or effective date will be assigned, the 
veteran is not prejudiced by the late notice.  



Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all VA and private 
clinical records identified by the veteran.  A medical 
examination was provided and a medical opinion was obtained.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Discussion

The veteran contends that he has numbness in his hands, 
particularly two fingers of the left hand, as the result of 
exposure to cold weather in Korea.  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

An organic disease of the nervous system may be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  In this case, 
there is no competent medical evidence of any organic 
neurologic disease being manifest within the first year 
following active service.  

Evidence Supporting Claim

At his June 2007 Board hearing, the veteran testified that he 
served in Korea during the winter of 1954.  He referred to a 
card showing that he crossed the international date line in 
January 1954 as evidence of his transit to Korea at that 
time.  He served as a trucker hauling supplies to inland 
facilities from the port of Inchon.  The trucks were unheated 
and extremely cold.  He told of warming his hands over 
improvised fires.  He testified of cold exposure while 
serving in Colorado.  The veteran also described recent 
symptoms and treatment, with carpal tunnel surgery and its 
residuals, including loss of feeling in two fingers.  

The Report of Separation from the Armed Forces of the United 
States, DD Form 214, shows the veteran was awarded Korean and 
UN service medals and had more than 6 months foreign service.  

The Board finds the veteran's report of exposure to cold 
while serving in Korea to be credible.  However, exposure to 
cold does not establish a chronic injury.  

A VA clinical note of January 2004 shows the veteran 
complained of numbness of the toes and fingers and reported a 
cold injury to his hands and feet in service.  He said his 
fingers became numb and the skin would peel off.  He had 
numbness at all times.  He reported that he had numbness in 
his fingers and toes since the Korean War but it was getting 
worse with age.  Examination showed no signs of edema, 
cyanosis, or clubbing of the fingers.  The toes were cool to 
the touch.  The assessment was a cold injury to the hands and 
feet.  

In view of the negative findings, this assessment appears to 
be based on the history provided by the veteran.  That 
history, of continuing numbness since service, is not 
credible in light of the record in this case, which shows 
that he was seen for a variety of complaints since service, 
without any reports of numbness.  Thus, the assessment based 
on the veteran's recollection of continuing numbness since 
service is of little probative value.  See Swann v. Brown, 5 
Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 342 
(1995).  

In a letter dated in May 2005, a private physician, R. C. G. 
, M.D., wrote that the neurological evaluation by W. A. K., 
M.D., confirmed neuropathy.  "It does tell us that some of 
the etiology of your pain and your sensory loss is from your 
frost bite injury all those years ago."  Dr. R. C. G. 
appears to be reading more into the report than the 
neurologic specialist physician who authored the report.  

Dr. W. A. K.'s report is of record.  It shows that a May 2005 
nerve conduction study revealed probable peripheral 
neuropathy as evidence by reduced sensation and reflexes in 
the feet and hands.  "Part of this could be frost bite which 
by his description was fairly intense and recurrent.  Other 
etiologies however would have to be considered as his ankle 
reflexes would not be diminished by frostbite."  In other 
words, there was evidence against frostbite being the cause, 
which Dr. R. C. G. did not address.  The physician went on to 
indicate that the veteran's age could be part of the problem.  
The doctor further admitted that etiologies could be 
multiple.  Dr. R. C. G. did not address any of these negative 
factors, so his opinion is not persuasive.  In summary, the 
reports of Drs. R. C. G. and W. A. K. leave us with evidence 
of a probable peripheral neuropathy, and while frostbite is a 
possible cause, there is evidence for other causes, including 
advancing age, so this evidence does not show that the 
veteran has peripheral neuropathy that is as likely as not 
due to frostbite in service.  

Moreover, Dr. W. A. K. clearly based his comments that 
current deficits could be due to frostbite on the veteran's 
description of frostbite symptoms as intense and recurrent; 
while the record shows that there were no complaints or 
findings for approximately 48 years after service, despite 
medical attention to other problems.  So, it appears that the 
evidence as to frostbite residuals provided by the private 
doctors is actually based on the history provided to them by 
the veteran.  Since that history conflicts with the record, 
it is not credible and the opinions based on it are not 
persuasive.  


Evidence Against the Claim

The February 1955 examination for separation from service 
shows that the veteran's vascular system, upper and lower 
extremities, and neurologic system were normal.  

The veteran has particularly asserted that numbness in two 
fingers of his left hand is due to frostbite in service.  In 
December 1975, his left upper extremity was examined pursuant 
to his complaint that a pre-service left elbow injury was 
aggravated in service.  The examiner specified that there 
were no sensory changes in the upper extremities.  The old 
dislocation of the head of the radius of the left elbow was 
noted.  This report by a trained medical professional is 
competent evidence that there was no continuity of frostbite 
or cold injury symptoms.  See 38 C.F.R. § 3.303.  

In December 1978, the veteran was hospitalized for angina.  
It was noted that he was a heavy machine operator, which 
would involved the strenuous use of his hands.  There was a 
complaint of substernal pain radiating to the left arm.  
Physical examination was within normal limits.  

In July 1981, private physician, E. M. W., M.D., asserted 
that the veteran had a left knee disability as a result of 
injury in service.  An August 1981 VA examination confirmed a 
meniscus injury.  Dr. E. M. W. wrote about the left knee in 
February 1983 and March 1983 VA X-rays confirmed arthritic 
changes.  In May 1983, Dr. E. M. W. reviewed the veteran's 
health.  It was reported that the veteran had been in bad 
health since January 1977, when he suffered a severe 
on-the-job injury to his right hand and wrist.  That resulted 
in total disability of the right hand and wrist when carpal 
tunnel syndrome developed.  Surgery was not done because of a 
myocardial infarction in 1977.  In addition, the veteran had 
generalized arthritis that affected his upper and lower 
extremities, as well as his spine.  These reports show that 
the veteran had very thorough care by Dr. E. M. W., but there 
were no continuing complaints, findings, or diagnoses of cold 
injury or its residuals.  Rather, the doctor stated that 
X-ray studies proved the veteran's multiple joints were 
affected by arthritis.  

On VA examination in October 1991, the veteran gave a history 
of fused bones in the right wrist, cancer of the vocal cords, 
and a heart condition.  He complained of stiff joints, 
especially, the hips, knees, and ankles.  There was a VA 
joints examination of the left knee in January 1995.  In June 
1995, on VA examination of his joints, the veteran reported a 
right knee injury and the development of osteoarthritis in 
his hip, back, hands, and shoulders.  Objectively, there were 
arthritic changes evident in his hands.  There was no 
history, complaints, findings, or diagnosis of cold injury or 
its residuals.  

On VA examination in October 1995, the veteran reported 
developing arthritic type pain over the past several years in 
his knees, hips, hands, and back.  The examiner expressed the 
opinion that he had degenerative joint disease in multiple 
joints.  

The record contains VA clinical notes as early as 1994.  
While these show various complaints and findings, they do not 
document any continuity of symptomatology for cold injury or 
its residuals.  VA clinical notes of November 1997 show the 
veteran had a wart on his left index finger; and no other 
abnormality was reported.  VA joints examinations in November 
1999 and June 2000 reflect arthritic changes, but no vascular 
or neurologic deficits associated with frostbite or cold 
injury.  

The earliest complaint of numbness in the fingers was 
recorded in the VA clinical notes of February 2003.  Testing 
in March 2003 revealed slowing of the left median nerve at 
the wrist compatible with a diagnosis of carpal tunnel 
syndrome.  

In November 2003, the veteran stated that he felt the left 
upper extremity symptoms were due to a cold injury in service 
and not carpal tunnel syndrome.  Examination of his 
extremities showed no signs of edema, cyanosis, or clubbing.  
The assessment was carpal tunnel.  A cold injury or its 
residuals was not diagnosed.  

In April 2004, the veteran was seen at the VA primary care 
clinic for follow-up for numbness of the left hand.  There 
were no signs of edema, cyanosis, or clubbing.  The 
assessment was numbness of the left hand.  On VA orthopedic 
consult, later in April 2004, it was stated that the veteran 
had carpal tunnel syndrome on the left hand side, as shown by 
a positive Tinel's sign, positive Phalen's sign, and 
documented electrically.  A surgical release was done in 
October 2004.  Following surgery, the veteran complained of 
numbness in 2 fingers of the left hand.  A November 2004 VA 
orthopedic note indicates an iatrogenic injury to the common 
digital nerve at the third web space.  Subsequent clinical 
notes reflect a continuing problem with numbness.  

Finally, a VA examination was conducted in January 2008.  The 
claims folder was reviewed.  It was noted that there was no 
documentation of frostbite injury in Korea and no evidence of 
on going treatment of a cold injury from the initial 
incident.  The veteran complained of pain, limited motion, 
weakness, and stiffness in all fingers.  The examiner 
reported detailed findings pertaining to the hands, including 
decreased strength.  The diagnosis was peripheral neuropathy.  
The examiner expressed the opinion that the veteran's 
peripheral neuropathy was less likely as not (less than a 
50/50 probability) caused by or a result of cold injury while 
in Korea.  She explained that cold injuries were not a one 
time incident which showed up immediately after exposure and 
then showed up later on in life.  There were definite 
symptoms and presentations of an acute cold injury which 
showed longitudinal sequelae as a result of the injury, such 
as tissue sloughing, infections from necrotic skin tissue, 
and deformities of the digits.  The veteran did not have any 
of those manifestations.  

Conclusion

There are 2 competent medical reports that support the 
veteran's position.  One is a VA clinical report with an 
assessment of a cold injury to the hands and feet.  However, 
since there is no indication that the record was reviewed or 
that there were any positive findings, this assessment 
appears to be based solely on the veteran's recollection of 
continuing symptoms.  That memory is outweighed by the actual 
records which show that approximately 48 years passed from 
service until complaints of numbness were documented, despite 
being seen regularly over the years for many other 
complaints.  The second is a letter from the veteran's 
private physician, Dr. R.C.G., which asserts that tests by 
another doctor show the veteran's pain and sensory loss is 
from frostbite years ago.  This mis-states the underlying 
report, which states that the etiology is unclear but could 
be multiple, including age; that the diminished ankle 
reflexes provide evidence against frostbite as a cause; and 
linkage to frostbite in service would be based on the 
veteran's description of fairly intense and recurrent 
symptoms.  Consequently, the letter from Dr. R.C.G. is not 
persuasive.  

The remainder of the evidence is against the claim.  The 
separation examination of 1955 indicates that there were no 
residuals involving the vascular system, neurologic system, 
or upper or lower extremities.  After service, many years 
passed without any medical documentation of cold injury 
symptoms, despite being seen for numerous other disorders.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Finally, the 
recent VA examination considered the record as well as the 
veteran's complaints and examination findings and provided a 
cogent explanation as to why it was unlikely that his 
peripheral neuropathy was related to frostbite in service.  
See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 
854 (Fed. Cir. 1999) (unpublished decision), cert. denied 120 
S. Ct. 1252 (2002) (it is not error for the Board value one 
medical opinion over another, as long as a rationale basis 
for doing so is given).

The evidence against the claim is clearly in the 
preponderance.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for residuals of cold injuries is denied.  

_________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


